Appellees, seeking rehearing, present authorities sustaining a cause of action in the heirs touching personal property where proof is certain that they constitute the sole heirs, that all debts have been paid, and that occasion for administration does not exist. *Page 126 
We neither condemn nor approve the doctrine of these authorities. Certainly we have no such case before us. Here there was an administration pending. What we have said is to be read in the light of that fact. And if there had been no administration, the situation disclosed by the record would not warrant suit by the heirs, even within the authorities relied upon by appellees.
The motion for rehearing will be denied.
It is so ordered.
SADLER, C.J., and HUDSPETH, BRICE, and BICKLEY, JJ., concur.